Case 1:20-cv-01410-MLB-WEJ Document 31. Filed 08/07/20 Page 1 of 14

 

FILED IN CLERK’S 0
THE UNITED STATES DISTRICT COURT . US.0.C. Atlanta
FOR THE NORTHERN DISTRICT OF GEORGIA ° AUG 07 2020
ATLANTA DIVISION

§

RICKY R. FRANKLIN § Civil Action No:

§ 1:20-CV-1410-MLB-WEJ

Plaintiff, §
§
V. §
§
CENLAR FSB d/b/a CENTRAL §
LOAN ADMINISTRATION AND §
REPORTING (CENLAR) §
and §
§
CARRINGTON MORTGAGE §
SERVICES, LLC §
§
Defendants §

PLAINTIFF’S REPLY TO DEFENDANT CENLAR’S OPPOSTION TO
PLAINTIFFS MOTION FOR LEAVE TO AMEND (DKT 27)

This matter comes before the Court on an attempt by the Defendants to deny
Plaintiff the opportunity to amend his complaint to cure all of the complained ~
deficiencies alleged in the Defendant CENLAR’S motion to dismiss. Specifically,

Plaintiff addressed actual violations of the Fair Debt Collection Practices Act
(FDCPA) 15 U.S.C. § 1692, et seq; and the Fair Credit Reporting Act (FCRA), 15

U.S.C. section 1681 et seq. The defendants’ claims and the arguments contained in

f

FFICE

Kerk

 
Case 1:20-cv-01410-MLB-WEJ Document 31 Filed 08/07/20 Page 2 of 14

their memorandum ail rest upon misrepresentations and therefore Plaintiffs motion

AR

for leave to amend his second complaint should be granted.

INTRODUCTION

As a threshold matter, Defendant Cenlar introduces documents outside of the
Plaintiffs complaint. Exhibits introduced as A & B of Dkt 27 doesn’t match
Defendant Cenlar or Defendant Carrington, and therefore does not give either of
the Defendants the right pursue collection of a debt. The exhibits do not include
any assignment of a security deed or note to either of Defendant[s]. These exhibits
list a non-owner to a debt that is not part of this lawsuit. It is well settled in
Georgia law that no assignment equals no interest in a property and does not give

any security interest whatsoever to the Defendants.

Defendants try to misinform the Court concerning Plaintiffs allegations by
stating 1) Plaintiff has not alleged the Cenlar is a debt collector and 2) Cenlar has
not engaged in an act or omission prohibited by the FDCPA. Defendants also state
that Plaintiff has not alleged a violation of the FCRA. (Def Opp M Amend p2)
The defendants’ claims and the arguments contained in their memorandum all rest
upon misrepresentations. These claims not only lack merit, but they are frivolous
and lack substantial justification, and therefore the Plaintiffs motion amend should

be granted.

 
Case 1:20-cv-01410-MLB-WEJ Document 31 Filed 08/07/20 Page 3 of 14

STATEMENT OF FACTS ASSUMED TO BE.
TRUE FOR PURPOSES OF THIS MOTION

It is elementary that, for purposes of this motion, the allegations of the
Complaint are assumed to be true and they are construed in favor of Plaintiff.

Plaintiff, will separately list below some of the facts which the Court must
assume are true for purposes of this motion, and some of the mere conclusory

statements made by the defendants' counsel which cannot be taken into
consideration, but on which the defendants' motion relies. These "facts" which
have been alleged by the defendants' counsel can only be considered in a motion
for summary judgment, and, in such would have to be supported by an affidavit or

other evidence:

1. The attached security deed and note doesn’t match either Defendant in this
case and does not give the Defendant[s] a right to pursue collect of a debt.
Def Opp M Amend, Exhibit A&B

2. Defendant Cenlar is a debt collector within the meaning of the FDCPA
U.S.C. §1692a(6) as debt collection is part of its ordinary business practice
and Defendant regularly collects debts “owed or due or asserted to be owed
or due another”. Cenlar also assumed the debt while in default subject to 15
U.S.C. § 1692a(6)(F). Mot T. Amend p10, 42

3. Defendant never validated the debt in accordance with 15 US.C. § 1692g
Mot T. Amend p47,15 ‘

 
Case 1:20-cv-01410-MLB-WEJ Document 31 Filed 08/07/20 Page 4 of 14

4. Plaintiff disputed the entire debt and ordered Defendant Cenlar to “cease and
desist” Mot T. Amend p15 .

5. Defendant continued to send harassing letters in violation of 15 U.S.C. §
1692c(c)...which make those communications are prohibited by the Act.
Mot T. Amend p44

6. The Defendants violated 15 U.S.C. §1692e(8) by communicating or
threatening to communicate to any person credit information which is known

or which should be known to be false, including the failure to communicate
that a disputed debt is disputed. Mot T. Amend p46

When the complaint herein is judged on the basis of its allegations, including
the consideration of any instruments referred to therein, it is clear that Plaintiffs

motion for leave to amend his second complaint should be granted.

STATEMENTS MADE BY DEFENDANTS' COUNSEL
THAT CANNOT BE CONSIDERED IN THEIR MOTION

The Court must disregard the various assertions made by the defendants'
attorneys in their purported statement of facts which do not reflect the
allegations of the Complaint. The statements which the Court must disregard
include, but are not limited to, the following:

1. Plaintiff does not allege Cenlar is a debt collector. Opp M Amend. p 2

2. Plaintiff has not allege Cenlar egaged in a act that violates the FDPCA. Opp
M Amend. p 2

3. Plaintiff has not alleged a violation of the FCRA. Opp M Amend. p 2

 
Case 1:20-cv-01410-MLB-WEJ Document 31 Filed 08/07/20 Page 5 of 14

4. Exhibits A & B does not reflect either Defendant and should be stricken.
Opp M Amend. p3 . .
The Defendants offer of some mere conclusory statements cannot be taken into

consideration. These statements are a misrepresentation of the alleged facts in

Plaintiffs complaint and Plaintiffs second amended complaint should be granted.

STANDARD OF REVIEW

Under Rule 15, “leave [to amend pleadings] shall be freely given when justice
so requires.” Fed. R. Civ. P. 15(a). In general, the decision as to whether to grant
leave to amend is left to the district court’s discretion. See Brackin Tie, Lumber &
Chip Co. v. McLarty Farms, Inc., 704 F.2d 585, 586 (11th Cir. 1983). But as the

Eleventh Circuit has explained, this discretion is not unfettered:

Rule 15(a) severely restricts the district court’s freedom, directing that leave to
amend shall be freely given when justice so requires. This policy of Rule 15(a) in
liberally permitting amendments to facilitate determination of claims on the merits
circumscribes the exercise of the district court’s discretion; thus, unless a
substantial reasonexists to deny leave to amend, the discretion of the district court
is not broad enough to permit denial. Shipner v. Eastern Air Lines, Inc., 868 F.2d
401, 407 (11th Cir. 1989) (emphasis added).

There is no “substantial reason” to deny plaintiffs leave to amend and indeed,
an amendment is required in this case in order cure all complained of deficiencies
alleged in the Defendant CENLAR’S motion to dismiss. The requested
amendment will not result in prejudice to any party; will not cause a substantial

delay in these proceedings as discovery has not begun.

 
Case 1:20-cv-01410-MLB-WEJ Document 31 Filed 08/07/20 Page 6 of 14

Buried in the Defendants motion to deny Plaintiff leave to amend is a reiteration
of its earlier motion to dismiss. Under Fed. R. Civ. P. 12(b)(6), this Court must
accept plaintiff's allegations as true and evaluate all plausible inferences derived
from those facts in favor of the plaintiff. See Chaparro v. Carnival Corp., 693 F.3d _
1333, 1337 (11th Cir.2012); Miccosukee Tribe of Indians of Fla. v. S. Everglades
Restoration Alliance, 304 F.3d 1076, 1084 (11th Cir. 2002). “Federal Rule of Civil
Procedure 8(a)(2) requires only ‘a short and plain statement of the claim showing
that the pleader is entitled to relief,’ in order to ‘ give the defendant fair notice of
what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007) (quoting
Fed. R. Civ. P. 8; Conley v. Gibson, 355 U.S. 41, 47, 78 S. Ct. 99, 2 L. Ed. 2d 80

(1957).

When evaluating a motion to dismiss under Rule 12(b)(6), the Court cannot
consider matters outside of the pleadings, and must accept the allegations of the
non-movant’s pleadings as true, but “[t]o survive a motion to dismiss, a complaint
must contain sufficient factual matter, accepted as true, to ‘state a claim to relief
that is plausible on its face.”” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (Id at
5 70) However, "a well pleaded complaint may proceed even if it strikes a savvy
judge that actual proof of those facts is improbable, and that a recovery is very
remote and unlikely." (Jd at 550) In sum, "[a] claim has facial plausibility when the

6

 
Case 1:20-cv-01410-MLB-WEJ Document 31 Filed 08/07/20 Page 7 of 14

plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged." Id. at 1949; see

also Watts v. Fla. Int'l Univ., 495 F.3d 1289, 1295-96 (11th Cir.2007)
ARGUMENT

A. Neither Defendant Can Show They Have A Legal Right To Collect A Debt
From The Plaintiff. ‘

There is no assignment (emphasis added) of the debt to Defendant Cenlar. The
record does not bear any evidence whatsoever that the Note or Security deed in
Defendants Exhibit A or B was transferred to either of the Defendants. In Georgia,
a security instrument takes effect only after being recorded by the clerk of superior
court of the county in which the real property is located. Durrence y. Northern
Nat'l Bank, 117 GA. 385, 386 (1903); O.C.G.A. § 48-6-62. The assignment of

mortgage serves as proof of the transfer of the loan from one party to another.

It is also well settled Georgia law that transfers of deeds to secure a debt must

be in writing. Subsection (a) of O.C.G.A. Section 44-14-64 provides as follows:

All transfers of deeds to secure debt shall be in writing; shall be signed by the
grantee or, if the deed has been previously transferred, by the last transferee; and
shall be witnessed as required for deeds. O.C.G.A. Section 44-14-64(a).

The Defendants allegedly assumed this debt from a non-party to this lawsuit
and have not shown how they have a right to collect this debt. Under Article 3 of

the uniform of commercial code (“UCC”) only the holder of an instrument is ©

7

 
Case 1:20-cv-01410-MLB-WEJ Document 31 Filed 08/07/20 Page 8 of 14

entitled to enforce the instrument. OCGA § 11-3-301 For this reason the Plaintiffs

motion to amend the second complaint should be granted.

B. Plaintiffs FDCPA Claim Is Valid

Plaintiff 2"? Amended Complaint alleges and shows a plethora of direct FDCPA
violations by Defendant Cenlar. Among other things, Cenlar never validated the

Plaintiffs debt and failed to cease collecting on the debt until it was verified

under15 U.S.C. § 1692g. The 2"! Amended Complaint further alleges:

1. Defendant Cenlar continued to send harassing letters after receipt of the
Plaintiff's letter to cease and desist. Such communications are prohibited by
15 U.S.C. § 1692c(c). Mot Amend p 44

2. Defendants’ conduct violated 15 U.S.C. § 1692e (10) in that Defendants
used false and deceptive means to collect or attempt to collect any debt or to
obtain information concerning a consumer. Mot Amend p 45

3. Defendants conduct violated 15 U.S.C. §1692e(8) by communicating or
threatening to communicate to any person credit information which is known
or which should be known to be false, including the failure to communicate
that a disputed debt is disputed with the credit reporting agencies. Mot
Amend p46

4. Defendant Cenlar assumed this debt while it was in default and Defendant
Cenlar was not collecting its own debt. This conduct is a violation of 15
U.S.C. § 1692a (6) as debt collection is part of its ordinary business practice.
Mot Amend p 42

5. The Defendants’ conduct violated 15 U.S.C. §1692f(6) by threatening to
unlawfully repossess or disable the consumer’s property. Mot Amend p 50

 
Case 1:20-cv-01410-MLB-WEJ Document 31 Filed 08/07/20 Page 9 of 14

Defendant Cenlar is a debt collector subject to the “F DCPA”, which is a strict
liability remedial statute that must be liberally construed to protect consumers like
Plaintiff. Heintz v. Jenkins, 514 U.S. 291, 115 S. Ct. 1489, 131 L. Ed. 2d 395
(1995). As such, Plaintiff second amended complaint alleges enough facts that his

motion for leave to amend should be granted.
C. Plaintiffs FCRA Claim Is Valid

For its part, the Defendants motion makes the bizarre assumption that Plaintiff
is able to dictate how a credit reporting agency (“CRAs”) must do its job. Stating
on page 11 “but only if the furnisher received notice Jrom a CRA” Plaintiff
disputed the entire debt with all three CRAs on June 3, 2019. Mot Amend p 33.
Not only did Plaintiff dispute this debt with the CRAs, Plaintiff sent Defendant .
Cenlar letters disputing the debt and informing Cenlar they must report the debt

disputed to the credit reporting agencies. The letter stated in part:

“I have disputed this debt. Therefore, until it is validated, your information
concerning this debt is assumed to be inaccurate. Accordingly, if you have already
reported this debt to any credit-reporting agency (CRA) or Credit Bureau (CB),
then you must immediately inform them of my dispute with this debt. Reporting
information that you know to be inaccurate or failing to report information
correctly violates the Fair Credit Reporting Act § 1681s-2.” (See attached letter,
Exhibit A, p3)

Defendant Cenlar’s actions are a blatant disregard to FCRA. The defendant did ~

not follow the proper procedures under the FCRA and therefore are subject to the

 
Case 1:20-cv-01410-MLB-WEJ Document 31 Filed 08/07/20 Page 10 of 14

Act. As such, Plaintiff second amended complaint alleges enough facts that his

motion for leave to amend should be granted.
CONCLUSION

For all the reasons stated, Plaintiff respectfully submits that the Plaintiffs Motion

for leave to amend his second complaint should be granted.

Respectfully submitted, August 6” 2020 R. Franklin

 
   

 

8 Brambling Way
Stockbridge, GA 30281

678-650-3733
rrfrank12@hotmail.com

10

 
Case 1:20-cv-01410-MLB-WEJ Document 31 Filed 08/07/20 Page 11 of 14

CERTIFICATE OF SERVICE
The undersigned hereby certifies that a copy of the foregoing was sent via mail

on August 6", 2020 to Defendant’s Counsel listed below:

AARON A. WAGNER
JOHN MICAHAEL KEARNS
1201 W. Peachtree St. Suite 1100
Atlanta, Georgia 30309
COUNSEL FOR DEFENDANTS CENLAR
HOLLAND & KNIGHT LLP
GRANT SCHNELL
1180 West Peachtree St, NW, Suite 1800
Atlanta, GA 30309

COUNSEL FOR DEFENDANTS CARRINGTON

Plaintiff, Pro-Se
icky R. Franklin

708 Brambling Way
Stockbridge, GA 30281

11

 
Case 1:20-cv-01410-MLB-WEJ Document 31 Filed 08/07/20 Page 12 of 14

EXHIBIT A

 
Case 1:20-cv-01410-MLB-WEJ Document 31 Filed 08/07/20 Page 13 of 14

22 April 2019

Ricky R. Franklin
708 Brambling Way
Stockbridge, GA 30281

TO: CENLAR

Attn: Central Loan Administration & Reporting
PO Box 77404

Ewing, NJ 08628

Subject: Dispute of Debt
Loan Number 4771028240
Dear CENLAR ,

1. I Ricky Franklin dispute the debt. You must therefore obtain verification of the
debt and furnish a copy of the same. I require validation of the debt, showing all
charges, payments, and credits on the account.

2. Iam asserting my rights under the federal and state Fair Debt Collection
Practices Acts and the Fair Credit Reporting Act, including these rights:

7 Because I have disputed this debt in writing within 30 days of receipt of your
initial notice dated April 34, 2019, you must obtain verification of the debt or a copy
of the judgment against me and mail these items to me at your expense.

Because I have disputed this debt in writing within 30 days of receipt of your initial
notice, you must obtain verification of the debt or a copy of the judgment against me
and mail these items to me at your expense.

° You cannot add interest or fees except those allowed by the original contract
or state law.

° Any attempt to collect this debt without validating it violates the FDCPA.

3. Ihave disputed this debt. Therefore, until it is validated, your information
concerning this debt is assumed to be inaccurate. Accordingly, if you have already
reported this debt to any credit-reporting agency (CRA) or Credit Bureau (CB), then
you must immediately inform them of my dispute with this debt: Reporting

 
Case 1:20-cv-01410-MLB-WEJ Document 31 Filed 08/07/20 Page 14 of 14

information that you know to be inaccurate or failing to report information correctly
violates the Fair Credit Reporting Act § 1681s-2. Should you pursue a judgment
without validating this debt, I will inform the judge and request that the case be
dismissed based on your failure to comply with the FDCPA.

4, Finally, if you do not own this debt, I demand that you immediately send a copy
of this dispute letter to the original creditor so they are also aware that I dispute
the debt.

5. Do not contact any other persons about the debt. You must direct all
communications intended to reach me via US mail only.

Sinceyely
/
f

Ricky R. Franklin
708 Brambling Way
Stockbridge, GA 30281:

678-650-3733 .

 
